7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 12/02/2020. Claims 1-12 are presented for examination and are rejected for the reasons indicated herein below.     



Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/03/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-218941 application as required by 37 CFR 1.55.


Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
4.	Claims 1, 5, 6, 8 and 12 are objected to because of the following informalities: 

Claim 1, line 6, recites “boot-strap” it should be changed to “bootstrap”. Appropriate correction is required.
Claim 5, line 3, recites “a gate drive circuit” it should be changed to “[[a]] the gate drive circuit”. Appropriate correction is required.

Claim 6, lines 3-4, recites “and a gate drive circuit connected to a bootstrap capacitor, for driving the high-side transistor on a basis of a high-side pulse signal and driving the low-side transistor” it should be changed to “and a gate drive circuit, connected to a bootstrap capacitor, for driving the high-side transistor on a basis of a high-side pulse signal and driving the low-side transistor”. Appropriate correction is required.

Claim 8, lines 3-4, recites “the voltage across the boot-strap capacitor to approach the predetermined target voltage” it should be changed to “the voltage across the bootstrap capacitor to approach a predetermined target voltage”. Appropriate correction is required.

Claim 12, line 2, recites “a control circuit” it should be changed to “[[a]] the control circuit”. Appropriate correction is required.




Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forghani-Zadeh et al. (U.S. Pub. No. 2013/0241621 A1).

Regarding claim 1, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “A gate drive circuit for use in a switching circuit including a high-side transistor and a low-side transistor that are connected in series to each other (e.g. Fig. 3, see 320 and 310), comprising: a switching terminal (330) connected to a node that is connected to the high-side transistor (320) and the low-side transistor (310), and also connected to an end of a boot-strap capacitor (e.g. Fig. 3, see 350); a bootstrap terminal (355) connected to another end of the bootstrap capacitor (350); a high-side driver (360) having an output terminal connected to a gate of the high-side transistor (320), an upper power supply node connected to the bootstrap terminal (355), and a lower power supply node connected to the switching terminal (330); a low-side driver (395) having an output terminal connected to a gate of the low-side transistor (310); a rectifying device (370) for applying a constant voltage to the bootstrap terminal (355); and a dead time controller (e.g. Figs. 3-4, see 399, 380, 385 and 383) for controlling a length of a dead time during which the high-side transistor (320) and the low-side transistor (310) are simultaneously turned off, on a basis of a potential difference between the bootstrap terminal (355) and the switching terminal (e.g. Figs. 3-5, see 399, 380, 385, 383, 320, 310, 355, 350 and 330, also see the abstract and para. 0036-0053)”. 

Regarding claim 2, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “wherein the dead time controller includes a comparator for comparing the potential difference with a predetermined target voltage, and increases or reduces the dead time depending on an output signal from the comparator (e.g. Figs. 3-5, see 399, 380, 385, 383, 320, 310, 355, 350 and 330, also see the abstract and para. 0036-0053)”.

Regarding claim 3, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “wherein the dead time controller feedback-controls the dead time in order to cause the potential difference to approach a predetermined target voltage  (e.g. Figs. 3-5, see 399, 380, 385, 383, 320, 310, 355, 350 and 330, also see the abstract and para. 0036-0053)”.

Regarding claim 4, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “wherein the dead time controller controls a dead time during which the high-side transistor (320) is turned on and a dead time during which the low-

Regarding claim 5, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “A control circuit for controlling a direct current/direct current converter comprising: a gate drive circuit according to claim 1 (e.g. see Figs. 3-5, Implicit, also see the abstract, para. 0021 and para. 0042)”.



6.	Independent claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galinski, III (U.S. Pub. No. 2006/0273774 A1).

Regarding independent claim 1, Galinski, III discloses all the limitations of claim 1 (e.g. see Figs. 1-3, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Figs. 2-3 for the details of the gate drive circuit).





Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forghani-Zadeh et al. (U.S. Pub. No. 2013/0241621 A1) in view of Matsuki et al. (U.S. Pub. No. 2017/0133929 A1).
Regarding claim 6, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “A control circuit for controlling a switching circuit including a high-side transistor (320), a low-side transistor (310), and a gate drive circuit connected to a bootstrap capacitor (350), for driving the high-side transistor (320) on a basis of a high-side pulse signal (HS_ON) and driving the low-side transistor (310) on a basis of a low-side pulse signal (LS_ON), the control circuit comprising: a dead time controller (e.g. Figs. 3-4, see 399, 380, 385 and 383) for generating the high-side pulse signal (HS_ON) and the low-side pulse signal (LS_ON) on a basis of the pulse signal, wherein the dead time controller controls a length of a dead time during which the high-side transistor (320) and the low-side transistor (310) are simultaneously turned off, on a basis of a voltage across the bootstrap capacitor (e.g. Figs. 3-5, see 399, 380, 385, 383, 320, 310, 355, 350 and 330, also see the abstract and para. 0036-0053)”. Forghani-Zadeh et al. does not appear to explicitly disclose “a pulse modulator for generating a pulse signal that is modulated in order to cause a feedback signal to approach a predetermined target value”. However, Matsuki et al. shows “a pulse modulator for generating a pulse signal that is modulated in order to cause a feedback signal to approach a predetermined target value (Matsuki et al., e.g. Figs. 1-9, see 202, 202a, 202b and 202c, also see para. 0053)”. Having a pulse modulator for generating a pulse signal that is modulated in order to cause a feedback signal to approach a predetermined target value as taught by Matsuki et al. in the circuit of Forghani-Zadeh et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the pulse modulator for generating a pulse signal that is modulated in order to cause a feedback signal to approach a predetermined target value as taught by Matsuki et al. in the circuit of Forghani-Zadeh et al. for the purpose of having a better control via having an accurate signal of the control circuit using a feedback. Also for the purpose of making the circuit more widely usable.

Regarding claim 7, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “wherein the dead time controller includes a comparator for comparing the voltage across the bootstrap capacitor with a predetermined target voltage, and increases or reduces the dead time depending on an output signal from the comparator (e.g. Figs. 3-5, see 399, 380, 385, 383, 320, 310, 355, 350 and 330, also see the abstract and para. 0036-0053)”.

Regarding claim 8, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “wherein the dead time controller feedback-controls the dead time in order to cause the voltage across the boot-strap capacitor to approach the predetermined target voltage (e.g. Figs. 3-5, see 399, 380, 385, 383, 320, 310, 355, 350 and 330, also see the abstract and para. 0036-0053)”.

Regarding claim 9, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “wherein the dead time controller controls a dead time during which the high-side transistor (320) is turned on and a dead time during which the low-side transistor (310) is turned on, independently of each other (e.g. Figs. 3-5, see 399, 380, 385, 383, 320, 310, 355, 350 and 330, also see the abstract and para. 0036-0053)”.

Regarding claim 10, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “wherein the switching circuit is part of a switching power supply  (e.g. see Figs. 3-5, Implicit, also see the abstract, para. 0021 and para. 0042)”.

Regarding claim 12, Forghani-Zadeh et al. (e.g. see Figs. 1-5) discloses “A switching power supply comprising: a control circuit according to claim 6  (e.g. see Figs. 3-5, Implicit, also see the abstract, para. 0021 and para. 0042)”.



Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Forghani-Zadeh et al. (U.S. Pub. No. 2013/0241621 A1) in view of Matsuki et al. (U.S. Pub. No. 2017/0133929 A1), further in view of Lin et al. (U.S. Pub. No. 2016/0359421 A1).

Regarding claim 11, the combination of Forghani-Zadeh et al. (e.g. see Figs. 1-5) and Matsuki et al. (e.g. Figs. 1-9) discloses a control circuit having all the claimed subject matter as discussed in the rejection to claims 6 and 10, except for “wherein the switching power supply is an insulated power supply, the gate drive circuit is disposed on a primary side of the insulated power supply, and the control circuit is disposed on a secondary side of the insulated power supply, and the high-side pulse signal and the low-side pulse signal are supplied through a .




Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839